UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54219 BOLLENTE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 26-2137574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8800 N. Gainey Dr., Suite 270 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (480) 275-7572 (Registrant’s telephone number, including area code) Copies of Communication to: Stoecklein Law Group, LLP 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 • Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 10, 2015, was 19,350,186 shares. BOLLENTE COMPANIES INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2015 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signature 20 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOLLENTE COMPANIES, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Prepaid stock compensation Total current assets Fixed assets, net Other assets: Security deposits Trademarks Prepaid stock compensation - long term portion Website Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Credit cards Customer deposits Accrued salaries - related party Accrued payroll taxes Notes payable - related party Line of credit - related party - Accrued interest payable 4 4 Accrued interest payable - related party - Total current liabilities Long-term liabilities: Notes payable - related party - Total long-term liabilities - Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 19,112,186 and 16,934,301 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Subscriptions payable Accumulated deficit ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 BOLLENTE COMPANIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the nine months ended September 30, September 30, Revenue $ Cost of goods sold ) Gross profit ) Operating expenses: General and administrative Executive compensation Research and development Professional fees Total operating expenses Other income(expenses): Other income - - Interest expense - related party ) (1 ) ) ) Interest expense ) Loss on debt conversion - - - ) Other expenses - - (9
